         Case 4:18-cv-00680-KOB Document 123 Filed 03/10/21 Page 1 of 3                                       FILED
                                                                                                     2021 Mar-10 PM 02:36
                                                                                                     U.S. DISTRICT COURT
                                                                                                         N.D. OF ALABAMA


                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ALABAMA
                                  MIDDLE DIVISION

MELANIE TOLBERT,                                    )
                                                    )
        Plaintiff,                                  )
                                                    )
        v.                                          )       Case No. 4:18-CV-00680-KOB
                                                    )
                                                    )
DISCOVERY, INC. a/k/a DISCOVERY                     )
COMMUNICATIONS, LLC f/k/a                           )
SCRIPPS NETWORK INTERACTIVE,                        )
INC., a/k/a SCRIPPS NETWORKS, LLC,                  )
                                                    )
        Defendants.                                 )


                           MEMORANDUM OPINION AND ORDER

        This matter comes before the court on Plaintiff Melanie Tolbert’s motion for leave to

designate experts (doc. 120). Defendant Discovery filed a response in opposition (doc. 122). The

motion is ripe for review. The court GRANTS in part and DENIES in part Plaintiff’s motion.

        The deadline for Plaintiff to disclose any expert witnesses expired on August 31, 2020.

(Doc. 94). But Plaintiff recently retained new counsel (doc. 117) and now moves for leave to

designate experts (doc. 120). Plaintiff asserts that “new facts and evidence have come to light

that constitute good cause for the [c]ourt to grant leave for Plaintiff to designate expert witnesses

to ensure that this case is adjudicated on its merits in the interest of fair play and substantial

justice.” (Doc. 120 at 2). Plaintiff asserts that Defendant has produced 168 pages of documents

as evidence in support of its motion for summary judgment (docs. 113, 115) that Plaintiff has not

before seen, including allegedly falsified e-mails describing the development of the Good Bones

television series. Plaintiff wants to designate electronic forensic experts to offer opinions on the

allegedly falsified e-mails—as well as other experts.

                                                   1
         Case 4:18-cv-00680-KOB Document 123 Filed 03/10/21 Page 2 of 3




        In response, Defendant Discovery argues that Plaintiff has not shown good cause for

relief and that Plaintiff has not been diligent, noting that Plaintiff waited until almost the initial

expert deadline to serve her first document requests, failed to file a motion with the court to

extend the expert disclosure deadline before August 31, 2020, and should have known that she

would need certain experts—such as experts on damages and on the elements of substantial

similarity and fair use—before the original expert disclosure deadline. (Doc. 122 at 6, 9−10).

        True, the court previously refused to extend the deadline for designating experts. (Doc.

106). On November 10, 2020, the court revised the scheduling order in this case, extending the

discovery deadline to March 31, 2021, to align with the discovery deadline in the Colorado

district court case involving High Noon, who was dismissed from this case because of lack of

personal jurisdiction. (Doc. 107). At that time, the court denied a motion from Plaintiff (doc.

105) to instate new expert disclosure deadlines, noting that it does not typically extend deadlines

that have already passed (doc. 106). But an exception arises here: Plaintiff could not have known

in August of 2020 that Defendant Discovery would present allegedly tampered e-mails. Plaintiff

must have an opportunity to examine and address this issue.

        Under Federal Rule of Civil Procedure 16(b)(4), a court may modify a scheduling order

“for good cause.” “To establish good cause, the party seeking the extension [of a scheduling

order] must have been diligent.” Romero v. Drummond Co., 552 F.3d 1303, 1319 (11th Cir.

2008). The court finds that good cause exists for granting Plaintiff’s motion for leave to

designate some—but not all—experts. The court GRANTS Plaintiff’s motion for leave to

designate electronic forensic experts to offer opinions on the allegedly falsified e-mails. Plaintiff

has been diligent. Plaintiff was not aware of the e-mails before Defendant filed its motion for

summary judgment and the accompanying evidentiary support (doc. 113, 115), so Plaintiff



                                                   2
          Case 4:18-cv-00680-KOB Document 123 Filed 03/10/21 Page 3 of 3




certainly was not aware of the allegedly falsified e-mails in August 2020. Further, the court is not

convinced that Defendant complied with its duty to supplement disclosure under Federal Rule of

Civil Procedure 26(e).

         But the court DENIES Plaintiff’s motion for leave to designate experts on other matters,

such as damages, substantial similarity and fair use, private investigations, and attorney’s fees 1—

all of which are topics on which Plaintiff should have reasonably known that she would need

experts before the August 31, 2020 expert disclosure deadline.

         DONE and ORDERED this 10th day of March, 2021.



                                                      ____________________________________
                                                      KARON OWEN BOWDRE
                                                      UNITED STATES DISTRICT JUDGE




1
          But the court expressly does not prevent Plaintiff’s counsel from testifying concerning their own work on
this case and their billing rates in the event such testimony may become relevant.

                                                          3
